DETAILED ACTION
Status of Application
Preliminary amendments to the claims and applicant arguments/remarks, filed 01/11/2021, is acknowledged.
Claims 1-14 are pending in this action.  Claims 2-14 have been amended.  Claims 1-14 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/EP2018/055847, filed March 8, 2018, which claims benefit of foreign priority to EP17160206.3, filed March 9, 2017.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Specification
The specification is objected to because of the following informalities: 
The specification comprises acronyms without proper definition, e.g., ADHD, HDPE (Pages 1, 16).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (Pages 3, 15-17).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to 
The data provided in the specification are unclear, given that the data are shown with and without units of measurements (e.g., Pages 12, 13).  Appropriate correction is required.
The specification comprises typographic errors, e.g., “Hypromellose”, “Methacrylic Acid Copolymer” (e.g., Pages 16, 17) that need to be corrected to “hypromellose”, “methacrylic acid copolymer”.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed 02/06/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement.  MPEP 609.

Claim Objections
Claims 1, 5, 7, 12 and 14 are objected to because of the following informalities:  
Claim 1 recites the limitation “pharmaceutical acceptable salt” that needs to be corrected to “pharmaceutically acceptable salt” or as needed.  
it is suggested that the punctuation in claim 1 should be corrected for clarity, e.g., “(i) an immediate release active core, 
It is suggested that in claims 5, 7, 12 the limitation “selected from the group comprising ...” is corrected to “selected from the group consisting of ...” for clarity.  MPEP 803.02 and 2173.05(h).  
Claim 7 comprises the typographic errors “hydroxypropylmethylcellulose”, “hydroxypropylcellulose” that need to be corrected to “hydroxypropyl methylcellulose”, “hydroxypropyl cellulose”, respectively.  
It appears that claim 7 comprises the typographic error “polyvinylpyrrolidone polyvinyl acetate” that needs to be corrected to “polyvinylpyrrolidone, polyvinyl acetate” or as needed.  Clarification is required.   
Claim 12 comprises acronym “ADHD” that should be removed, because said acronym is not further used in the claims.   
Claim 14 comprises the typographic error “100 mg methylphenidate” that needs to be corrected to “100 mg of methylphenidate”. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “active core” that is not reasonably clear, because it is unclear what the term “active” implies.  Neither the claims nor specification provide a definition for said term/limitation.  Does “the active core” provide immediate release of the active agent/ingredient incorporated therein OR provide a release of some other components.  This limitation was interpreted as best understood as “active core composing the active ingredient”.   Clarification is required.  
Claim 5 recites the limitation “comprising esters of cellulose and its derivatives (cellulose acetate phthalate, hydroxypropyl methylcellulose phthalate...).  To this point, it is noted that parenthetical expressions are not permissible, which do not contribute to clearness or exactness in stating applicant’s invention.  Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125.  In the present case, this claim contains parentheses, which raises the question as to which term is required by the claim, i.e., “esters of cellulose and its derivatives” (broad limitation) OR “cellulose acetate phthalate, hydroxypropyl methylcellulose phthalate, ...” (narrow limitation).  Clarification is required.  
Claim 7 is unclear and indefinite, because said claim recites a broad limitation (e.g., cellulose derivatives) together with a narrow limitation (e.g., hydroxyalkyl celluloses, alkyl celluloses, etc.) that falls within the broad limitation in the same claim.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP 2173.05(c).  Further, the phrase "such as" renders the claim indefinite, because it is unclear whether the limitations following excipients like...”, and to claim 12.  Clarification is required.
Claims 2-4, 6, 9-11, 13-14 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenheim et al., US 2004/0131680 (hereinafter referred to as Goldenheim) and Barnscheid et al., US 2014/0356428 (hereinafter referred to as Barnscheid). 
Goldenheim teaches solid oral controlled release methylphenidate/drug formulations comprising, e.g., 20 mg of drug (as a single dose), and providing  bimodal drug release profile, i.e., (i) a rapid initial release of up to 45% of the dose after 0.25 hr, and (ii) prolonged release of 30-80% of the dose after 4 hr (Claims 1, 8; Title, Abstract).  Goldenheim further teaches the use of methylphenidate or hydrochloride salt thereof for treatment of attention deficit hypoactive disorder (Para. 0013; 0028, 0050) as applied to claims 1, 9-10, 12-14). 
solid oral capsule/tablet containing methylphenidate in particulate form such as beads, pellets, granules, etc., wherein each particle contains a series of layers with different release characteristics, i.e., (i) an outer immediate release layer; (ii) a release delaying layer; (iii) a controlled release layer; and (iv) an immediate release core (Para. 0029, 0033, 0055 as applied to claims 1-3).
Goldenheim teaches that sustained release coatings may include (i)  pH-dependent coating to release the drug in desired areas of the gastro-intestinal tract (e.g., the stomach or small intestine), wherein said coating may include such polymers as shellac, cellulose acetate phthalate, polyvinyl acetate phthalate, hydroxypropyl methylcellulose phthalate, methacrylic acid ester copolymers, etc. (Para. 0065); and (ii) pH independent coating to achieve optimal release regardless of pH-changes in the environmental fluid by using in said coating alkylcellulosic polymer(s), e.g., ethyl cellulose (i.e., retarded polymer; Para. 0065-0068 as applied to claims 5-7).
Goldenheim teaches that the release profile of said formulations can be altered by inclusion of additional ingredients/excipients, e.g., binders, plasticizers, lubricants, and/or the beads/pellets may be optionally overcoated with a barrier agent, e.g., to separate the drug from the hydrophobic controlled release coating (Para. 0084, 0085, 0114, 0119 as applied to claims 4 and 8).
Goldenheim provides examples of preparing immediate release beads of methylphenidate HCl and hydroxypropyl methylcellulose (Example 1) that further coated with an enteric coating comprising methacrylic acid copolymer (here as 
Goldenhein does not teach the use of different drugs (Claim 1), and also does not teach dosage forms comprising compounds for abuse protection (Claim 11).  
Barnscheid teaches solid, oral dosage forms with bimodal release profile that contain a first pharmacologically active ingredient in a prolonged release form and a second pharmacologically active ingredient in an immediate release form (Para. 0060).  Barnscheid specifically teaches that said dosage forms include: (i) pharmacologically active ingredients that have a potential of abuse, e.g., methylphenidate or salt thereof (Para. 0142), (ii) coatings that may include such compounds as hydroxypropyl methylcellulose phthalate, cellulose acetate phthalate, ethyl cellulose, polyvinylpyrrolidone, polyvinyl acetate, hydroxypropyl methylcellulose, polyvinyl acetate phthalate, etc., and (iii) suitable excipients (Para. 0098-0101).  Barnscheid teaches that one can use in said solid dosage forms “gel-formers”, i.e., polymers/compounds forming a gel (e.g., hydroxypropyl methylcellulose, polyethylene oxide, polyvinyl alcohol, etc.) when the dosage form is dissolved in water/alcohol mixtures, allowing thereby to minimize the amount of drug to be drawn into a syringe (Para. 0451-0453).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different drugs and/or compounds for abuse prevention as taught by Barnscheid preparing dosage forms taught by Goldenheim.  One would do so with expectation of beneficial results, because the cited prior art 

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615